Proskauer, J.
Reargument is asked on the ground that in my opinion (126 Misc. 300) I incorrectly stated that the parties had waived on argument a possible technical defect that neither arbitrator concurred specifically in the umpire’s award. It is stated that the matter specifically waived was that neither arbitrator signed the award, but concurred in it by letter, and that for that reason I should consider the letter of Lyman Candee, dated December 30, 1924, which concludes with the words: “ I concur in the award,” but in the earlier portion gives a different interpretation to the award from the one found by me. The consideration of this letter, however, would not, I think, change the situation. The arbitrator Sumner Ballard specifically concurred in the award without qualification. There was no adoption by the umpire of Mr. Candee’s interpretation of the award. His only possible reference to it is in the letter of January 2, 1925, addressed to both arbitrators, concluding with the words: “ I am pleased both parties» concur in my findings.” Even if Candee’s letter were given full consideration, therefore, it cannot affect what I regard as the real meaning of the award. It is concurred in by Ballard and Lock. I do not regard the award as an ambiguous document. It may be difficult to construe and interpret, but it is in no sense legally ambiguous. (Crown Corset Co. v. Baumann & Co., 213 App. Div. 113; affd., without opinion, 241 N. Y. 606; Bernstein v. Smith, 119 Misc. 34; affd., 205 App. Div. 880; Marrotto v. McCotter, 85 N. Y. Supp. 431; Willis v. Weeks, 129 Iowa, 525; Rhodes v. Purvis, 74 Ark. 227; Castleman v. Du Val, 89 Md. 657; Farmers Loan & Trust Co. v. Park & Tilford, 127 Misc. 59.) If it were regarded as ambiguous, however, and open to interpretation by the aid of Candee’s .letter, there is nothing to indicate that either Ballard or Lock placed the same construction upon the award as was expressed by Candee.
The other points raised seem to me to require no further consideration than that heretofore given in my opinion.
Motion for reargument denied. Order signed.